         

Exhibit 10.26
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
May 15, 2009, by and among Simonich Corporation, a California corporation (the
“Company”), Scott Simonich, the sole shareholder of the Company (“Simonich”),
and Bank of Commerce Holdings (together with any subsidiary or acquisition
subsidiary that may be formed for the purposes of effecting the transactions
contemplated by this Agreement, “BOCH”), with reference to the following facts:
     WHEREAS, Simonich is owner of all of the shares of the Company’s common
stock and desires to sell 51% of the capital stock of the Company (the
“Purchased Shares”) on the terms, and subject to the conditions, set forth
herein; and
     WHEREAS, the parties intend that the transactions contemplated hereby will
permit the expansion of the Company’s business, the enhancement of the capital
base on which the Company can conduct business, and an appropriate allocation
among the parties of the anticipated gains from such expansion of the business
and the risks associated with such expansion efforts; and
     WHEREAS, the parties agree that a portion of the payment to Simonich for
the Purchased Shares shall be determined based on future performance of the
Company (the “Earn-Out Payments”), to be determined and to be paid in accordance
with the provisions set forth herein; and
     WHEREAS BOCH has agreed to acquire the Purchased Shares, and to place
$800,000 in a restricted cash account of the Company on the terms, and subject
to the conditions, set forth herein;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth in this Agreement, the parties agree as
follows:
     1. The Purchased Shares.
          1.1 Purchase and Sale of the Purchased Shares. Subject to the terms
and conditions of this Agreement, BOCH agrees to purchase from Simonich the
Purchased Shares at the Closing, for the consideration set forth in Section 1.2
hereof.
          1.2 Consideration for the Purchased Shares.
     In addition to its performance of its other obligations under this
Agreement, BOCH shall make the following payments to Simonich as consideration
for the Purchased Shares:
     a. $1,500,000 in cash, payable at the Closing (the “Closing Payment”); and
     b. the Earn-Out Payments, payable pursuant to the terms of the Earn-Out
Agreement (the “Earn-Out Agreement”) which is attached as Exhibit 1.2(b) hereto
and which is hereby incorporated by reference.
          1.3 The Closing.
               (a) The closing of the purchase and sale of the Purchased Shares
shall take place at BOCH’s offices on May 15, 2009, at 11:00 a.m., Pacific
Standard Time, upon satisfaction or waiver of the conditions set forth in
Sections 4 and 5, or at such other time and place as the parties may agree (the
“Closing”). At the Closing, Simonich and the Company have the obligation to
deliver to

 



--------------------------------------------------------------------------------



 



BOCH stock certificates representing the Purchased Shares. BOCH shall provide
the Closing Payment to Simonich as of the Closing by certified or bank check(s)
or by wire transfer(s) of immediately available funds to an account designated
by Simonich.
               (b) The obligations of BOCH to purchase the Purchased Shares from
the Company is contingent upon the fulfillment of the conditions set forth in
Section 4.1 through Section 4.4 herein.
               (c) The obligation of Simonich to sell the Purchased Shares to
BOCH is contingent upon the fulfillment of the conditions set forth in
Section 5.1 through Section 5.3 herein.
          1.4 Additional Agreements and Conditions.
     (a) For so long as BOCH owns the Purchased Shares, Company shall declare
and pay dividends to BOCH equal to 51% of the annual after-tax profits of
Company. The dividends shall be payable with respect to each calendar quarter as
follows: For each calendar quarter of the year, Company shall calculate the
after-tax profit for such quarter, and shall pay 90% of the dividends payable to
BOCH so calculated to BOCH within 45 days of the end of such quarter. With
respect to the fourth quarter, Company shall also pay to BOCH any difference
between the amount paid in prior quarters and the full amount of the required
dividend; provided, however, that the aggregate amount paid in the prior three
quarters, plus any payment respecting the fourth quarter, shall not exceed the
dividend amount calculated for the entire year.
     (b) Company shall be managed by Simonich, who shall serve as President,
subject to supervision by the Company’s Board of Directors. In consideration of
the transactions contemplated hereby, Simonich shall enter into the Executive
Employment Agreement (“Executive Employment Agreement”) with the Company in the
form attached hereto as Exhibit 1.4(b), which is incorporated herein by
reference.
     (c) The Board of Directors shall consist of seven (7) directors, one of
whom shall be Simonich, three (3) of whom shall be nominated by BOCH in its sole
discretion, and three (3) of whom shall be nominated by Simonich in his sole
discretion. In addition, the Board shall create a Compensation Committee
consisting of three (3) directors, of whom two (2) shall be the BOCH director
designees. The voting agreement provisions of Section 6.5 are intended to
effectuate this agreement. Unless approved by the Compensation Committee as so
constituted, the Board of Directors will not materially change the compensation
payable (in the form of salary, bonus, perquisites, benefits, or otherwise) to
Simonich or other key executives, nor shall the Board of Directors adopt an
annual budget that would cause the Company’s expenses, as a percentage of
projected revenues and income, to vary materially from the Company’s historic
expense rates.
     (d) At the Closing, the Company shall repay existing debt of Company to
Redding Bank of Commerce (the “existing debt”), consisting of the principal
amount of $1,000,000 and any interest or other charges thereon.
     (e) At the Closing, BOCH shall make a contribution to capital of $800,000
to the Company (the “Capital Contribution”). The cash representing the Capital
Contribution shall be placed into a restricted account at Redding Bank of
Commerce and Company shall not have the right to withdraw or encumber the
restricted account without the express written permission of BOCH. Interest on
the restricted account shall accrue to the Company. The value of the Capital
Contribution shall be excluded from the book value of the Company for purposes
of Section 6 herein, and upon any dissolution of the Company or purchase of the
Purchased Shares by Simonich, the Capital Contribution shall be returned to BOCH
prior to the Company making any other distributions.

2



--------------------------------------------------------------------------------



 



     (f) Following the Closing, BOCH shall be entitled to acquire, at its own
expense, a Key Man life insurance policy on Simonich.
     (g) At the Closing, the Company shall enter into additional employment
agreements with key executives of the Company as identified by Simonich to BOCH.
Such employment agreements shall not provide such additional executives with
benefits superior to those contained in the Executive Employment Agreement.
     (h) Simonich shall indemnify the Company and BOCH, as applicable, for any
losses arising from any independent contractor agreements or loan loss buyback
agreements existing prior to the date of the Closing or those lease agreements
specified on Schedule 1.4(h), and such indemnity shall be a separate remedy from
any other remedy set forth herein. Payments made by Simonich to indemnify either
the Company or BOCH shall be made first from any dividends otherwise payable to
Simonich, and then by offset against any Earn-Out Payments otherwise payable to
Simonich, and from no other sources.
     2. Representations, Warranties and Agreements of Simonich and the Company.
Simonich and the Company hereby jointly and severally represent and warrant to
BOCH that, except as set forth on the Schedule of Exceptions attached hereto
(which exceptions shall be deemed to be representations and warranties as if
made hereunder):
          2.1 Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
California and has all requisite corporate power and authority to own and
operate its properties and assets as currently conducted and as proposed to be
conducted, to carry on its business as now and heretofore conducted, and to
execute, deliver and carry out the terms of the Transaction Documents. The
Company is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the ownership of its properties or the
nature of its business make such qualification necessary and where a failure to
be so qualified could have a material adverse effect on the business,
operations, prospects or condition, financial or otherwise, of the Company taken
as a whole (the “Condition of the Company”).
          2.2 Capitalization.
               (a) Section 2.2 of the Schedule of Exceptions lists each class of
capital stock of the Company and the number of shares outstanding and authorized
immediately prior to the Closing. All such issued shares were duly authorized,
validly issued, are fully paid and nonassessable and have been issued in
accordance with all applicable federal and state securities Laws.
               (b) Except as set forth in the Transaction Documents, there are
not authorized, outstanding or contemplated any subscriptions, options,
conversion rights, warrants or other agreements, securities or commitments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares of capital stock of the Company, or any securities
convertible into or exchangeable for shares of capital stock of the Company or
obligating the Company to grant, extend or enter into any such agreement or
commitment (each an “Option”), nor is the Company a party to or subject to any
agreement or understanding (and, to the best of the Company’s knowledge, there
is no agreement or understanding between any Persons) that affects or relates to
the voting, transfer or giving of written consents with respect to any capital
stock of the Company.
          2.3 Related Entities. The Company does not presently own or control,
directly or indirectly, any interest in any other subsidiary, corporation,
association or other business entity. The Company is not a party to any joint
venture.

3



--------------------------------------------------------------------------------



 



          2.4 Execution and Binding Effect. The execution and delivery of the
Transaction Documents, the consummation of the transactions contemplated hereby
and in the other Transaction Documents and the performance of the obligations
under the Transaction Documents, have been duly authorized by all necessary
corporate action on the part of the Company and its shareholders. Upon execution
and delivery of the Transaction Documents by the Company on or prior to Closing
and, upon execution and delivery by the other parties hereto and thereto, the
Transaction Documents shall constitute legal, valid and binding agreements of
the Company enforceable against the Company in accordance with their respective
terms except as such enforceability may be limited by bankruptcy, insolvency and
the relief of debtors.
          2.5 Authorization and Filings. Except as set forth in Section 2.5 of
the Schedule of Exceptions and such other filings and notices as may be required
under federal and state securities Laws which will be timely filed as required,
no authorization, consent, approval, license, exemption or other action by, and
no registration, qualification, designation, declaration or filing with, any
Authority or any other Person is required to be made or obtained by the Company
in order to execute or deliver the Transaction Documents or to consummate the
transactions contemplated hereby or in the other Transaction Documents.
          2.6 Absence of Conflicts. Neither the execution and delivery of the
Transaction Documents nor the consummation of the transactions contemplated
hereby or thereby nor the performance of or compliance with the terms and
conditions in any of the Transaction Documents will (a) violate any Law
applicable to the Company; (b) conflict with or result in a breach or violation
of or a default or loss of financial benefit under any agreement or instrument
to which the Company is a party or by which the Company or any of its properties
is bound; or (c) result in the creation or imposition of any Lien on any
property or asset of the Company, in each case or in the aggregate which could
have a material adverse effect on the Condition of the Company.
          2.7 Related-Party Agreements.
               (a) Except the Transaction Documents, there are no agreements,
understandings or proposed transactions between the Company, on the one hand,
and any of its officers, directors, shareholders or any affiliate or family
member thereof, on the other hand.
               (b) The Company is not a party to and is not bound by any
contract, agreement or instrument, or subject to any restriction under its
Amended Articles, Bylaws or other governing documents (the “Governing
Documents”) that materially adversely affects its business as now conducted or
as proposed to be conducted by the joint venture.
          2.8 Related-Party Transactions. No employee, officer or director of
the Company or shareholder, affiliate or member of the immediate family or any
of the foregoing:
               (a) owns or has owned in the last year, directly or indirectly,
any interest in, or is an officer, director, employee or consultant of, any
Person which is or was engaged in business as, a competitor, lessor, lessee,
supplier or customer of the Company; or
               (b) has any cause of action or other claim whatsoever against, or
has any Indebtedness to the Company, except for immaterial claims in the
ordinary course of business such as for accrued vacation pay, accrued benefits
under employee benefit plans, and medical, dental and other similar health
benefit plans existing on the date hereof.

4



--------------------------------------------------------------------------------



 



          2.9 Corporate Documents. The Company has provided reasonable access to
and, upon request, has provided true and accurate copies of its current Articles
of Incorporation, Bylaws and other Governing Documents to BOCH and its counsel.
          2.10 Title to Property and Assets. The Company has good and marketable
title to or, in the case of leases and licenses, has valid and subsisting
leasehold interests or licenses in, all of its properties and assets of whatever
kind (whether real or personal, tangible or intangible) free and clear of any
Liens, other than Permitted Liens. All facilities, equipment and other material
items of tangible property and assets owned by the Company are in good operating
condition and repair, normal wear and tear excepted, are usable in the regular
and ordinary course of business and, to the best of the Company’s knowledge,
conform to all applicable Laws relating to their construction, use and
operation, except where such failure, individually or in the aggregate, would
not materially adversely affect the Condition of the Company. No Person other
than the Company owns any equipment or other tangible assets or property
situated on the premises of the Company that is necessary to the operation of
the business of the Company, except for leased items that are leased pursuant to
leases under which the Company is not in default in any material respect
thereunder.
          2.11 Financial Statements. The Company has provided BOCH its audited
financial statements (balance sheet, statement of operations, statement of
stockholders deficit and statement of cash flows) for period ending December 31,
2008 (the “Financial Statements”). The Financial Statements (i) are in
accordance with the books and records of the Company, (ii) have been prepared in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied and (iii) are true, correct and complete and present fairly the
financial condition of the Company at the date therein indicated. There are no
material liabilities of the Company that are not reflected in the Financial
Statements. As of the date hereof, there are no liabilities or obligations of
the Company whether accrued, absolute, contingent or otherwise, and whether due
or to become due (“Liabilities”) other than Liabilities that are not and would
not be, individually or in the aggregate, material to the Condition of the
Company. The Company is not aware of any reasonable basis for the assertion
against the Company of any other debt, duty, liability, obligation or loss
contingency other than Liabilities that are not and would not be, individually
or in the aggregate, material to the Condition of the Company.
          2.12 Changes. Since December 31, 2008, the Company has operated its
business diligently and only in the ordinary course of business, and has not:
               (a) incurred any liabilities in excess of $50,000, other than in
the ordinary course of business consistent with past practice;
               (b) suffered any material adverse change in the Condition of the
Company;
               (c) created, incurred, assumed or guaranteed any Indebtedness or
subjected any of its assets to any Lien except for Permitted Liens that are not,
individually or in the aggregate, material to the Condition of the Company;
               (d) suffered any resignation or termination of employment of any
key officers or employees and, the Company, to the best of its knowledge, does
not know of any impending resignation or termination of employment of any such
key officers or employees;
               (e) except in the ordinary course of business of the Company,
increased the compensation payable or to become payable by the Company to any of
its officers or directors or increased any bonus, insurance, pension or other
employee benefit plan, payment or arrangement made by the Company for or with
any such officers or directors;

5



--------------------------------------------------------------------------------



 



               (f) made any direct or indirect loan to any shareholder,
employee, officer or director of the Company, other than advances made in the
ordinary course of business;
               (g) changed any agreement to which the Company is a party which
could materially and adversely affect the Condition of the Company; or
               (h) entered into any agreement or commitment to do any of the
things described in this Section 2.12.
     For the purposes of the above, all Indebtedness, agreements,
understandings, instruments, contracts and proposed transactions involving the
same person or entity (including persons or entities the Company has reason to
believe are affiliated therewith) shall be aggregated for the purpose of meeting
any applicable thresholds.
          2.13 Employee Benefit Plans. Except as set forth in Section 2.13 of
the Schedule of Exceptions, the Company does not have any “employee benefit
plans,” as such term is defined in the Employee Retirement Income Security Act
of 1974, as amended.
          2.14 Tax Returns, Payments and Elections. The Company has timely filed
all Tax returns and reports as required by Law and these returns and reports are
true and correct in all material respects.
          2.15 Insurance. The Company has in full force and effect fire and
casualty insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace any of its properties
that might be damaged or destroyed and the Company will have insurance against
other hazards, risks and liabilities to Persons and properties to the extent and
in the manner customary for companies in similar businesses and that are
similarly situated.
          2.16 Labor Agreements and Actions; Employees. The Company is not bound
by or subject to (and none of its assets or properties is bound by or subject
to) any written or oral, express or implied, contract, commitment or arrangement
with any labor union, and no labor union has requested or, to the best of the
Company’s knowledge, has sought to represent any of the employees,
representatives or agents of the Company. Except for salaries or wages accrued
during the current pay period there are no debts, wages or salaries due and
owing to any laborers, servants or employees of the Company. The Company is not
aware that any officer or key employee, or that any group of key employees,
intends to terminate their employment with the Company, nor does the Company
have a present intention to terminate the employment of any of the foregoing.
The employment of each officer and employee of the Company is terminable at the
will of the Company. The Company has complied in all material respects with all
applicable state and federal equal employment opportunity and other Laws related
to employment. To the best of the Company’s knowledge, no employee of the
Company, nor any consultant with whom the Company has contracted, is in
violation of any term of any employment agreement, consulting agreement or
proprietary information agreement to which the Company is a party. The Company
has not received any notice from any previous or current employee, consultant or
other individual alleging that such person has breached any employment
agreement, consulting agreement or proprietary information agreement, as the
case may be as a result of the provision of services to the Company. The Company
is not a party to or bound by any currently effective employment contract,
deferred compensation arrangement, bonus plan, incentive plan, profit sharing
plan, severance agreement, retirement agreement or other employee compensation
plan or agreement.
          2.17 Material Contracts. Set forth in Section 2.17 of the Schedule of
Exceptions are all contracts, agreements, commitments and arrangements requiring
capital expenditures or payment

6



--------------------------------------------------------------------------------



 



(contingent or otherwise) in excess of $50,000 or are otherwise material to the
conduct of the Company’s business as presently conducted or proposed to be
conducted (“Material Contracts”). The Material Contracts are valid and in full
force and effect as to the Company, and, to the best of the Company’s knowledge,
to the other parties thereto. The Company is not in violation of, or default
under (and there does not exist any event or condition which, after notice or
lapse of time or both, would constitute a default under), any terms of its
Governing Documents or the Material Contracts, except to the extent that such
violations or defaults, individually or in the aggregate, could not reasonably
be expected to (a) affect the validity of the Transaction Documents or the
continued performance or obligation of each party under any Material Contract,
(b) have a material adverse effect on the Condition of the Company, or
(c) impair the ability of the Company to perform fully on a timely basis any
material obligation which the Company has or will have under this Agreement or
any Related Document. To the best of the Company’s knowledge, none of the other
parties to any Material Contract are in violation of or default under any
Material Contract. The Company has not received any notice of cancellation or
any written communication threatening cancellation of any Material Contract by
any other party thereto.
          2.18 Permits and Compliance with Laws. The Company has obtained and
maintains in full force and effect all permits, licenses, consents, approvals,
registrations, memberships, authorizations and qualifications under all
applicable Laws, and with all applicable Authorities, required for the conduct
of its business and the ownership or possession by it of its properties and
assets, except to the extent the failure to so obtain and maintain could not
have a material adverse effect, individually or in the aggregate, on the
Condition of the Company. The Company is in compliance in all respects with all
Laws applicable to it or to the conduct of its businesses or to its ownership
and possession of its properties and assets, except where the failure to so
comply could not, individually or in the aggregate, have a material adverse
effect on the Condition of the Company. All required reports and filings with
Authorities have been properly made as and when required, except where the
failure to report or file could not, individually or in the aggregate, have a
material adverse effect on the Condition of the Company.
          2.19 Litigation. There are no actions, suits, proceedings or
investigations pending against the Company or any of the Company’s properties
(of which the Company has been served or is aware) before any court or Authority
(nor has the Company received written threat thereof), which, in any one case or
in the aggregate, reasonably could be expected to have a material adverse effect
on the Condition of the Company, and none which questions the validity of or
impairs the ability to perform fully on a timely basis any obligation under the
Transaction Documents or any action taken or to be taken in connection herewith
or therewith. None of the transactions contemplated hereby or by any of the
other Transaction Documents has been enjoined by any Authority and no suit or
other proceeding challenging the transactions contemplated by the Transaction
Documents (of which the Company has been served or is aware) has been instituted
or, to the best of the Company’s knowledge, threatened, and no investigative
demand on the Company related to such transactions has been made by any
Authority. There are no unsatisfied judgments or outstanding orders,
injunctions, decrees, stipulations or awards of any Authority against the
Company or against any of the Company’s properties or assets that, individually
or in the aggregate, exceed $50,000 or otherwise could have a material adverse
effect on the Condition of the Company. Simonich shall indemnify the Company and
BOCH, as applicable, for any losses arising from breach of this representation,
and such indemnity shall be a separate remedy from any other remedy set forth
herein.
          2.20 Brokers and Finders. The Company has not employed any broker,
finder, consultant or intermediary in connection with the transactions
contemplated by the Transaction Documents that would be entitled to a broker’s,
finder’s or similar fee or commission in connection

7



--------------------------------------------------------------------------------



 



herewith and therewith. The Company agrees that it shall indemnify and hold
harmless BOCH from any liability, debt or obligation related to such a fee or
commission.
          2.21 Disclosure. The representations and warranties contained in this
Agreement, the Schedule of Exceptions and the Exhibits hereto, and the other
Transaction Documents and all other documents delivered by the Company to BOCH
or BOCH’s attorneys or agents in connection herewith or therewith at the Closing
or with the transactions contemplated hereby or thereby, collectively and taken
as a whole, as of the date hereof and as of the Closing, do not contain any
untrue statement of material fact in light of the circumstances in which any
such statement was made, nor omit any statement of material fact necessary in
order to make the statements contained herein or therein in light of the
circumstances under which any such omission was made, not misleading.
     3. Representations and Warranties of BOCH. BOCH hereby represents and
warrants that:
          3.1 Investment Intent. BOCH is acquiring the Purchased Shares for
investment purposes and not with a view to the sale or distribution of the
Purchased Shares.
          3.2 No Public Offering. BOCH is able to bear the economic risk of its
investment in the Purchased Shares. BOCH is aware that it must be prepared to
hold the Purchased Shares for an indefinite period and that the Purchased Shares
have not been, and will not be, registered under the Securities Act or
registered or qualified under any state securities Law. BOCH has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment contemplated by this Agreement
and has the capacity to protect its own interests.
          3.3 Authorization. All corporate action on the part of BOCH (to the
extent applicable) necessary for the authorization, execution and delivery of
the Transaction Documents and the performance of BOCH’s obligations under the
Transaction Documents has been taken or will be taken on or prior to the
Closing, and, upon execution and delivery by the other parties hereto and
thereto, the Transaction Documents shall constitute the legal, valid and binding
agreements of BOCH, enforceable against BOCH in accordance with their respective
terms, subject to Laws of general application relating to bankruptcy, insolvency
and the relief of debtors.
          3.4 Brokers’ Fees. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
BOCH. BOCH agrees to indemnify and hold harmless the Company and Simonich from
any liability, debt or obligation related to such fee or commission.
          3.5 Governmental Consents. No consent, approval, order or
authorization of, or representation, qualification, designation, declaration or
filings within the United States with any federal, state, local or provincial
government authority on the part of BOCH is required in connection with BOCH’s
execution, delivery or performance of the Transaction Documents, except as set
forth therein.
          3.6 Organization. BOCH is a corporation duly organized, validly
existing and in good standing in the jurisdiction of its formation.
     4. BOCH’s Conditions to the Closing. BOCH’s obligation to perform its
obligations at the Closing is subject to the fulfillment to BOCH’s satisfaction,
prior to or at the applicable Closing of the following conditions or waiver:

8



--------------------------------------------------------------------------------



 



          4.1 Representations and Warranties. The representations and warranties
of Simonich and the Company contained in Section 2 shall be true and correct in
all material respects on and as of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of the
Closing, except to the extent of changes caused by transactions expressly
contemplated herein.
          4.2 Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed by it or with which it is required to have complied in
all material respects on or before the Closing, including without limitation the
delivery of the certificate for the Purchased Shares and the repayment of the
existing debt.
          4.3 Entry into Transaction Documents.. All necessary parties other
than BOCH shall have executed the Transaction Documents.
          4.4 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to BOCH,
and BOCH shall have received all such counterpart original and certified or
other copies of such documents as they may reasonably request.
     5. The Company’s and Simonich’s Conditions to the Closing. The respective
obligations of the Company and Simonich to perform their obligations at Closing
is subject to the fulfillment to their satisfaction, prior to or at such
Closing, of the following conditions:
          5.1 Representations and Warranties. The representations and warranties
of BOCH contained in Section 3 hereof shall be true and correct in all material
respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.
          5.2 Entry into Transaction Documents.. BOCH shall have executed the
Transaction Documents.
          5.3 Payment. BOCH shall have made the payments contemplated by
Section 1 of this Agreement.
     6. Transfer of Purchased Shares; No Further Issuances; Mutual Buy-Out
Terms.
          6.1 Restrictions on Transfer. The Purchased Shares are not
transferable except upon the conditions set forth herein and applicable federal
and state securities laws.
          6.2 Restrictive Legends. The certificates representing the Purchased
Shares shall be stamped or otherwise imprinted with legends in substantially the
following forms:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED PURSUANT TO RULE 144 OR OTHER EXEMPTION OF SUCH ACT.
COPIES OF THE AGREEMENTS COVERING THE PURCHASE OF

9



--------------------------------------------------------------------------------



 



THESE SHARES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE CORPORATION AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
CORPORATION. IN ADDITION, THE SHARES ARE BOUND BY AGREEMENTS RESTRICTING THEIR
TRANSFER, COPIES OF WHICH MAY BE OBTAINED UPON AUTHORIZATION FROM THE COMPANY”
          6.3 No Further Share Issuances. Without the written consent of BOCH,
and the unanimous vote of directors elected by BOCH, the Company shall not
(a) issue any additional shares or rights to acquire shares or any other capital
interest in the Company, (b) honor any transfer or attempt to transfer any
shares of capital stock by BOCH or Simonich, or any permitted successor or
assign, that is not made in accordance with the terms of this Agreement, or
(c) redeem, repurchase or otherwise reacquire for consideration any shares of
capital stock owned by BOCH or Simonich.
          6.4 Mutual Rights to Acquire Shares. BOCH shall be entitled to acquire
the remaining shares of Company stock owned by Simonich (the “Remaining
Shares”), and Simonich hereby provides BOCH with an irrevocable option to
acquire the Remaining Shares, on the terms and subject to the conditions set
forth in this Section 6.4. Simonich shall be entitled to acquire the Purchased
Shares, and BOCH hereby provides Simonich with an irrevocable option to acquire
the Purchased Shares, on the terms and subject to the conditions set forth in
this Section 6.4. For purposes of this Section 6, the term “book value” shall
exclude the value of the Capital Contribution.
     6.4.1 Upon Breach of This Agreement by the Company. In the event that
Company breaches its obligations hereunder, including without limitation,
causing the Company to issue additional shares of capital stock or interests
therein in violation of Section 6.3, or failing to declare and pay dividends in
accordance with Section 1.4(a) without the express written consent of BOCH, then
BOCH shall:
     (a) notify Company in writing of the existence of the breach and provide
the Company with 30 business days from the date of such notice to cure such
breach; and
     (b) if the breach is not cured, have the right, but not the obligation, for
a period of 30 days, to (i) purchase the Remaining Shares at a price per share
equal to the then book value per share, calculated by reference to the Company’s
financial statements as maintained in the ordinary course of business; or
(ii) require Simonich to repurchase the Purchased Shares for a price equal to
the consideration paid herein (including any Earn Out Payments) plus liquidated
damages equal to the greater of (x) an amount equal to 51% of five (5) times the
average annual EBITDA of the Company for the three years preceding the event
that gave rise to the notice (the “Goodwill Payment”) or (y) $1,000,000.
     6.4.2 Simonich’s Termination of Employment for Cause or Voluntary
Termination During Earn Out Period. In the event that Simonich voluntarily
terminates employment with the Company during the period that the Earn Out
Agreement is in effect, or is terminated at any time by the Company for Cause,
as defined in the Employment Agreement, then BOCH shall have the right, but not
the obligation, for a period of 30 days, to (i) purchase the Remaining Shares at
a price per share equal to the then book value per share, calculated by
reference to the Company’s financial statements as maintained in the ordinary
course of business; and (ii) terminate the Earn Out Agreement.
     6.4.3 Simonich’s Termination of Employment Following Earn Out Period, or
Resulting from Death or Disability. In the event that Simonich terminates
employment with the Company after the period that the Earn Out Agreement is in
effect (other than as a result of termination not for Cause

10



--------------------------------------------------------------------------------



 



under the Employment Agreement), or at any time as a result of death or
disability, or for Good Reason, as defined in the Employment Agreement, then
BOCH shall have the right, but not the obligation, for a period of 30 days, to
purchase the Remaining Shares at a price equal to 49% of the Goodwill Payment,
payable with a three year note.
     6.4.4 Breach by BOCH or Simonich’s Termination of Employment Not for Cause.
     In the event that the Board of the Company votes (including the affirmative
vote all of the representatives of BOCH) to terminate Simonich’s employment “Not
for Cause,” as defined in the Employment Agreement, or in the event that BOCH
breaches its obligations hereunder, including without limitation, failing to
make payments under the Earn Out Agreement, without the express written consent
of the Company, then the Company shall:
     (a) notify BOCH in writing of the existence of the breach and provide the
BOCH with 10 business days from the date of such notice to cure such breach; and
     (b) if the breach is not cured, Simonich have the right, but not the
obligation, for a period of 30 days, to (i) purchase the Purchased Shares at a
price per share equal to the then book value per share, calculated by reference
to the Company’s financial statements as maintained in the ordinary course of
business; or (ii) require BOCH to repurchase the Remaining Shares for a price
per share equal to the consideration per share paid herein for the Purchased
Shares (including any Earn Out Payments) plus liquidated damages equal to the
greater of (x) 49% of the Goodwill Payment or (y) $1,000,000.
     6.4.5 Mutual Right of First Refusal.
     Notwithstanding any other term of this Agreement, in the event that either
BOCH or Simonich is provided a bona fide offer to acquire shares in the Company
(excluding a change of control of BOCH) and such offer is made by a party not
affiliated with either BOCH or Simonich and such party has the means to
consummate the transaction (the “Offering Party”), then the recipient of the
offer (the “Bid Recipient”) shall provide written notice to the other party (the
“Other Shareholder”) of the offer, and shall provide the Other Shareholder the
right to acquire such shares on the same terms and conditions as the Offering
Party. The Other Shareholder shall have 10 days from the date of the delivery of
the Bid Recipient’s notice to agree to acquire the Bid Recipient’s shares on the
same terms and conditions as those offered by the Offering Party, and shall be
obligated to deliver the payment for such shares within five (5) business days
of agreeing to the purchase, unless the terms of the Offering Party provide for
a longer closing period.
     6.4.6 Change of Control of BOCH. In the event that BOCH is party to a
transaction or series of transactions by which BOCH or substantially all of
BOCH’s assets are transferred to a third party (including without limitation as
a result of a merger, asset acquisition, or acquisition by a third party of 51%
or more of the then outstanding stock of BOCH) (a “change of control”), Simonich
shall have the right to purchase the Purchased Shares at a price per share equal
to 50% of the then book value per share, calculated by reference to the
Company’s financial statements as maintained in the ordinary course of business;
provided, however, that in connection with a sale or merger of BOCH, if the
parties agree in writing in advance, Simonich shall be entitled to be paid
merger or sale consideration.
     6.4.7 Performance of Obligations Under Section 6.4. Unless expressly
provided otherwise in Section 6.4, the time for performance of any payments
under Section 6.4 or the entry into any agreements required under Section 6.4
shall be within 20 business days of the date on which the right of a party to
acquire the shares of the other party is finally established.

11



--------------------------------------------------------------------------------



 



     6.4.8. Transfers by Simonich to Key Employees. Notwithstanding the
provisions of Section 6, Simonich shall be entitled to transfer the Remaining
Shares, or a portion thereof, to other key employees identified by Simonich to
BOCH as of the Closing Date (the “Permitted Transferees”), with the
understanding that such shares shall be subject to the provisions of the
Section 6; provided, however, that Permitted Transferees shall not be permitted
to exercise (independent of Simonich) any rights provided to Simonich under this
Section 6.
     6.5 Voting Agreement and Irrevocable Proxy. Notwithstanding any other
provision of this Agreement or the Governing Documents of the Company, the
parties hereby enter into a voting agreement to effectuate the election of
directors as required under Section 1.4(c ) hereof, and each party hereby grants
the other an irrevocable proxy to cause such election of directors to occur as
contemplated in Section 1.4(c).
     7. Miscellaneous.
          7.1 Survival of Warranties. The warranties, representations and
covenants of the Company and BOCH contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing. Any representation or warranty as to which a claim with respect to
which specific notice has been given is unresolved at the time of the expiration
of the applicable period shall survive such expiration until resolved.
          7.2 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and holders of at least two-thirds of
the Purchased Shares or the Common Stock issued on conversion thereof, provided,
however, that in the event that such amendment or waiver has the effect of
affecting the obligations and/or rights of non-consenting BOCH in a manner
different than the rights and/or obligations of the consenting BOCH, such
amendment shall not be effective against any non-consenting BOCH. Any amendment
or waiver effective in accordance with this Section 7.2 shall be binding upon
BOCH, his, her or its heirs, representatives or permitted assigns, and the
Company and its representatives and permitted assigns.
          7.3 Notices. Any notice, consent, authorization or other communication
to be given hereunder shall be in writing and shall be deemed duly given and
received when delivered personally or transmitted by facsimile transmission with
receipt acknowledged by the addressee or three (3) days after being mailed by
first class mail, or the next business day after being deposited for next-day
delivery with a nationally recognized overnight delivery service, charges and
postage prepaid, properly addressed to the party to receive such notice at the
following address for such party (or at such other address as shall be specified
by like notice):

  (a)   if to the Company, to:         Simonich Corporation
Scott Simonich
3130 Crow Canyon Place Suite 170
San Ramon, California 94583     (b)   with a copy to:         Richard T. Bowles
2121 N. California Blvd. Suite 875

12



--------------------------------------------------------------------------------



 



      Walnut Creek California 94596
Fax: (925) 935-0371     (c)   if to BOCH:         Bank of Commerce Holdings
Patrick J. Moty
1951 Churn Creek Road
Redding, California 96002

      With a copy to:

      Downey Brand
621 Capitol Mall, 17th Floor
Sacramento, CA 95814
Attn: Bruce Dravis
Fax: (916) 520-5680

at the address(es) specified on the signature page of this Agreement for BOCH.
          7.4 Entire Agreement. This Agreement, including the Schedules and
Exhibits and the other Transaction Documents, contains the entire agreement of
the parties and supersedes all prior negotiations, correspondence, agreements
and understandings, written and oral, between or among the parties regarding the
subject matter hereof.
          7.5 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the respective heirs, representatives, successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective heirs, representatives, successors and permitted assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
          7.6 Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance, shall be held
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to Persons or circumstances other than those to which it is held
to be invalid or unenforceable, shall not be affected thereby.
          7.7 Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Law of the State of California, without
regard to that state’s conflict of Laws principles.
          7.8 Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or the Related Agreements, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

13



--------------------------------------------------------------------------------



 



          7.9 Interpretation. This Agreement shall be construed according to its
fair language. The rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.
          7.10 Further Assurances. Each party shall execute such other and
further certificates, instruments and other documents as may be reasonably
necessary and proper to implement, complete and perfect the transactions
contemplated by this Agreement.
          7.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which
together shall be considered one and the same agreement.
          7.12 Assignment. BOCH may assign or transfer all or any part of the
Purchased Shares provided that the conditions specified in Section 6 of this
Agreement and any other Transaction Documents are satisfied, which conditions
are, among other things, intended to insure compliance with the provisions of
the Securities Act and state securities Laws in respect of the transfer of any
of the Purchased Shares. The Company shall not assign this Agreement or any
rights hereunder or delegate any duties hereunder. Any attempted or purported
assignment or delegation in violation of the preceding sentence shall be void.
          7.13 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          7.14 Arbitration
(a) All claims, disputes and other matters in question arising out of or
relating to this Agreement, or the breach or interpretation thereof, shall be
resolved by binding arbitration before a representative member, selected by the
mutual agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc., Redding, California (“JAMS”), in accordance with the rules and
procedures of JAMS then in effect. In the event JAMS is unable or unwilling to
conduct such arbitration, or has discontinued its business, the parties agree
that a representative member, selected by the mutual agreement of the parties,
of the American Arbitration Association, Redding, California (“AAA”), shall
conduct such binding arbitration in accordance with the rules and procedures of
the AAA then in effect. Notice of the demand for arbitration shall be filed in
writing with the other party to this Agreement and with JAMS (or AAA, if
necessary). In no event shall the demand for arbitration be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statute of
limitations. Any award rendered by JAMS or AAA shall be final and binding upon
the parties, and as applicable, their respective heirs, beneficiaries, legal
representatives, agents, successors and assigns, and may be entered in any court
having jurisdiction thereof. The obligation of the parties to arbitrate pursuant
to this clause shall be specifically enforceable in accordance with, and shall
be conducted consistently with, the provisions of Title 9 of Part 3 of the
California Code of Civil Procedure. Any arbitration hereunder shall be conducted
in Redding, California, unless otherwise agreed to by the parties.
          7.15 California Corporate Securities Law. THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION OR THE AVAILABILITY OF AN EXEMPTION THEREFROM IS
UNLAWFUL. THE RIGHTS OF ALL PARTIES WITH

14



--------------------------------------------------------------------------------



 



RESPECT TO SUCH SECURITIES ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED OR AN EXEMPTION BEING AVAILABLE.
          7.16 No Promotion. The parties shall cooperate to develop appropriate
advertising and publicity identifying the Company with BOCH, provided, however,
that any press releases shall be subject to prior approval by BOCH before they
are issued. .
          7.17 Delay. No delay or forbearance by any party to this Agreement or
the Transaction Documents in exercising or enforcing its rights under this
Agreement or any of the Transaction Documents shall be deemed to constitute a
waiver or release of any rights of such party, and no inference shall be made
that any party has waived or released any rights as a result of such party’s
delay or forbearance in exercising or enforcing its rights under this Agreement
or any of the Transaction Documents.
     8. Definitions.
          8.1 Glossary. For purposes of this Agreement, the following terms
shall have the following meanings, which shall be equally applicable to both the
singular and plural forms of any of such terms:
     “Affiliate” shall have the meaning of such term under Rule 144 promulgated
under the Securities Act.
     “Authority” shall mean any government or political subdivision, or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury, arbitrator or
mediator, in each case whether federal, state, local or foreign.
     “Indebtedness” of a Person shall mean: (a) any liability of any Person
(i) for borrowed money, or under any reimbursement obligation relating to a
letter of credit or a bankers’ acceptance, or (ii) evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation given in
connection with the acquisition of any businesses, properties or assets of any
kind, other than a trade payable or a current liability arising in the ordinary
course of business), or (iii) for the payment of money with respect to a capital
lease, or (iv) in respect of an interest rate, currency, commodity or other
hedge or protection arrangement; (b) any guarantee with respect to Indebtedness
(of the kind otherwise described in this definition) of another Person; and
(c) any amendment, supplement, modification, deferral, renewal, extension or
refunding of any liability of the types referred to in clauses (a) and
(b) above.
     “Law” shall mean any judgment, decree, order, statute, law, ordinance, rule
or regulation of any Authority (including common law), constitution, statute,
treaty, regulation, rule, ordinance, judgment, order, foreign injunction, writ,
decree or award of any Authority.
     “Lien” shall mean any voluntary or involuntary lien, security interest,
mortgage, pledge, charge, encumbrance, title defect or title retention agreement
entered into in the ordinary course of business.
     “Person” shall mean a natural person, corporation, partnership, trust,
unincorporated association, joint venture, joint-stock company, limited
liability company, Authority, or any other entity.
     “Permitted Liens” means (i) liens for Taxes not yet due and payable or
which are being contested in good faith and with respect to which adequate
reserves have been established on the Financial Statements; (ii) carriers’,
warehousemen’s, mechanics’, materialmen’s and other like Liens

15



--------------------------------------------------------------------------------



 



and charges incurred in the ordinary course of business and which are not
delinquent or are being contested in good faith and, in either case, do not,
individually or in the aggregate, exceed $50,000 for which adequate reserves
have been established in the Financial Statements, as required under GAAP;
(iii) liens on inventory held by suppliers thereof that are incurred in the
ordinary course of business and which are not delinquent or are being contested
in good faith; (iv) custom bonds incurred in the ordinary course of business and
which are not delinquent or are being contested in good faith and do not,
individually or in the aggregate, exceed $50,000; (v) the interests of the
lessors and sublessors of any such leased properties; (vi) liens arising in
connection with worker’s compensation and unemployment insurance incurred, in
each case, in the ordinary course of business that do not, individually or in
the aggregate exceed $50,000 for which adequate reserves have been established
in the Financial Statements, as required under GAAP; (vii) purchase money liens
or to purchase or lease equipment to secure Indebtedness; (viii) restrictions on
the use of property or minor irregularities of title as normally exist with
respect to similar properties which do not in the aggregate materially impair
the use thereof in the operation of the business of the Company; (ix) judgement
Liens in existence less than 40 days after the entry thereof or with respect to
which execution has been stayed, or which, individually or in the aggregate,
secure an amount less than $50,000 or the payment of which an insurance company
has acknowledged in writing is covered in full by an insurance policy under
which the Company is a beneficiary; and (x) extensions, renewals and
replacements of the foregoing Liens with respect to the property covered by the
Lien extended, renewed or replaced.
     “Proprietary Information” shall mean all trade secrets, technical knowledge
and experience, confidential information and other proprietary knowledge,
whether or not patentable, possessed by, accumulated or owned by the Company
concerning the design, formulation, manufacturing, quality control, testing,
storage, development, improvement, installation and operation of the products
and services of the Company, including, without limitation, the Company IP
Rights, technical, engineering and operating data relating to the products,
designs, schematics, plans, operating principles, formulas, computer software
programs, electronically recordable data or concepts, marketing data,
inventions, improvements, research and development records and reports,
experimental and engineering reports, product specifications, drawings,
photographs, models, compilations of information, records, books and papers,
quality control reports and specifications, and any other information possessed
by the Company, relating to its products or services.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Tax” or “Taxes” shall be understood to include any tax or similar
governmental charge, impost or levy (including, without limitation, income
taxes, franchise taxes, transfer taxes or fees, sales taxes, excise taxes, ad
valorem taxes, withholding taxes, minimum taxes, use taxes, occupancy taxes,
property taxes, employment taxes, stamp taxes or windfall profit taxes),
together with any related liabilities, penalties, fines, additions to tax or
interest, imposed by the United States or any state, county, local or foreign
government or subdivision or agency therefore.
     “Transaction Documents” shall mean this Agreement, the Earn-Out Agreement
and the Executive Employment Agreement.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement
to be duly executed and delivered as of the date first set forth above.

         
 
  COMPANY:    
 
       
 
  Simonich Corporation    
 
       
 
  /s/ Scott Simonich    
 
 
 
By: Scott Simonich    
 
  Title: President and Chief Executive Officer    
 
       
 
  SIMONICH:    
 
       
 
  /s/ Scott Simonich    
 
 
 
By: Scott Simonich    
 
       
 
  BOCH:    
 
       
 
  Bank of Commerce Holdings    
 
       
 
  /s/ Patrick J. Moty    
 
 
 
By: Patrick J. Moty    
 
  Title: President and Chief Executive Officer    

17